UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28827 PETMED EXPRESS, INC. (Exact name of registrant as specified in its charter) FLORIDA 65-0680967 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1441 S.W. 29th Avenue, Pompano Beach, Florida 33069 (Address of principal executive offices, including zip code) (954) 979-5995 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer x Non-accelerated filer oSmaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,337,941 Common Shares, $.001 par value per share at November 1, 2011. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short term investments - available for sale Accounts receivable, less allowance for doubtful accounts of $4 and $6, respectively Inventories - finished goods Prepaid expenses and other current assets Deferred tax assets Prepaid income taxes Total current assets Long term investments Property and equipment, net Intangible asset Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Deferred tax liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $.001 par value, 5,000 shares authorized; 3 convertible shares issued and outstanding with a liquidation preference of $4 per share 9 9 Common stock, $.001 par value, 40,000 shares authorized; 20,556 and 22,331 shares issued and outstanding, respectively 21 22 Retained earnings Less: treasury stock, at cost; 100 and 0 shares, respectively ) - Accumulated other comprehensive gain (loss) 1 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except for per share amounts) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Operating expenses: General and administrative Advertising Depreciation Total operating expenses Income from operations Other income: Interest income, net 72 Other, net 64 30 63 33 Total other income Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Cash dividends declared per common share $ See accompanying notes to condensed consolidated financial statements. 2 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands)(Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Share based compensation Deferred income taxes Bad debt expense 25 20 (Increase) decrease in operating assets and increase (decrease) in liabilities: Accounts receivable Inventories - finished goods Prepaid income taxes ) ) Prepaid expenses and other current assets ) ) Accounts payable 86 ) Accrued expenses and other current liabilities ) 9 Net cash provided by operating activities Cash flows from investing activities: Net change in investments ) Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Dividends paid ) ) Purchases of treasury stock ) ) Tax adjustment related to restricted stock ) - Proceeds from the exercise of stock options - Tax benefit related to stock options exercised - Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Property and equipment purchases in accounts payable $
